                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

TIMOTHY CAPPS,               )
            Plaintiff,       )
                             )                             AMENDED JUDGMENT
   v.                        )
                             )                               No. 5:18-CV-133-FL
NEWMARK SOUTHERN REGION, LLC )
           Defendant.        )



Decision by Court and Jury.

That this action came before The Honorable Louise Wood Flanagan, United States District Judge,
for bench trial September 29, 2020 and October 2, 2020 and defendant’s motions for attorney fees
and for bills of costs.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s orders entered
December 22, 2020, and May 10, 2021 and for the reasons set forth more specifically therein, that
judgment is entered in favor of defendant 1) on plaintiff’s claims for breach of contract and breach
of implied convenant of good faith and fair dealing, and 2) on defendant’s counterclaim for breach
of contract.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant shall recover
from plaintiff $767,085.88, on its counterclaim, subject to setoff by defendant of $375,521.00 in
withheld commissions due to plaintiff.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that defendant’s motion for bill
of costs is GRANTED in part. As the prevailing party, defendant Newmark Southern Region,
LLC is awarded (1) $225.80 in fees for service of the summons and subpoenas, pursuant to §
1920(1); (2) $13,949.66 in costs for printed or electronically recorded transcripts necessarily
obtained for use in the case, pursuant to § 1920(2); and (3) $10,311.05 in fees for costs for
exemplification and the costs of making copies of necessarily obtained for use in the case
pursuant to § 1920(4). Total costs in the amount of $24,486.51 are taxed against plaintiff
Timothy Capps. Defendant’s motion for attorney fees is GRANTED IN PART in favor of
defendant in the amount of $184,275.60, comprising an award of reasonable attorneys’ fees.
This Amended Judgment Filed and Entered on May 10, 2021, and Copies To:
Caroline P. Mackie, David William Long, John P. Barry, Pietro A. Deserio, John Michael
Durnovich (via CM/ECF Notice of Electronic Filing)
David A. Paul, Johnathan D. Sasser, Samantha Springer, Miguel Lopez, Nirav Shah (via
CM/ECF Notice of Electronic Filing)

May 10, 2021                       PETER A MOORE, JR., CLERK
                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
